Citation Nr: 1409820	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-38 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement of the cost of medical services the Veteran received at Unity Hospital from September 5 to September 11, 2009, to include the threshold issue of whether the claim for payment or reimbursement was abandoned. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The Veteran served on active duty from July 2004 to March 2009.  He had combat service in Iraq. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a January 2010 decision of the VA Medical Center (VAMC) in Canandaigua, New York.   

The Board has reviewed both the Veteran's physical claims file and the Veteran's file on the Virtual VA electronic file system, to ensure a total review of the evidence. 

The matter of entitlement to payment or reimbursement of the cost of medical services the Veteran received at Unity Hospital from September 5 to September 11, 2009 on merits review is REMANDED to VAMC via the Veterans Health Administration (VHA).  


FINDING OF FACT

It is not shown that the Veteran failed to timely submit evidence sought by VAMC in conjunction with his claim for payment/reimbursement of the cost of medical services he received at Unity Hospital from September 5 to September 11, 2009.


CONCLUSION OF LAW

The Veteran's claim for payment or reimbursement of private medical expenses for services he received at Unity Hospital from September 5 to September 11, 2009 is not abandoned.  38 C.F.R. § 17.1004(e) (2013). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  These statues and implementing regulations do not apply to claims for benefits governed by 38 C.F.R. Part 17 (the governing regulations for reimbursement of private medical expenses).  Further, in light of the favorable action taken hereinbelow, further discussion of VA's duties to notify and to assist is not required.

In October 2009, a claim for payment and reimbursement of private medical expenses for services the Veteran received at Unity Hospital from September 5 to September 11, 2009 was filed with VA.  The health insurance claim form indicates that the Veteran did not have another health benefit plan other than the VA health care.  The form indicates that the Veteran's signature was on file.  

In January 2010, VAMC denied the claim for private medical expenses for services he received at Unity Hospital from September 5 to September 11, 2009 under the Veterans Millennium Health Care and Benefits Act.  In the January 2010 decision, VAMC stated that the claim for payment and reimbursement was considered abandoned since no action has been taken by the submitter within the appropriate time frame.  VAMC stated that the Veteran did not sign and return an insurance verification statement within the 30 day filing and therefore, the claim was abandoned.  

Generally, the treatment of a Veteran at a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  VA may contract with non-VA facilities to provide medical services for which VA may assume financial responsibility in certain circumstances.  38 U.S.C.A. § 1703(a) (1)-(8); 38 C.F.R. §17.52 (2013).  There is no allegation, nor does the evidence show, that VA contracted with Unity Hospital for any of the medical treatment expenses at issue in this appeal. 

In addition, payment or reimbursement for emergency services involving service-connected conditions in non-VA facilities may be authorized in some circumstances under 38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 (2013).  In September 2009, the Veteran received treatment at the Unity Inpatient Psychiatric Unit.  Service connection for a psychiatric disorder was not in effect at the time of treatment.   

As the Veteran did not meet the criteria for payment of authorized or unauthorized medical expenses under 38 U.S.C.A. § 1728 (West 2002 & Supp. 2012), the Veteran's claim for payment was considered under criteria for determining entitlement under the Veterans Millennium Healthcare and Benefits Act (Act), 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008. 

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1008 (2013).  To obtain payment under this set of criteria, the Veteran is required to file a claim within 90 days of the latest of the following: (1) July 19, 2001; (2) the date that he was discharged from the facility that furnished the emergency treatment; (3) the date of death, but only if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (4) the date he finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004(d) (2013). 

Additionally, VA regulations direct that, if a VA decision maker finds that additional information is needed to make a determination regarding a medical reimbursement claim, such official must contact the claimant in writing and request that additional information.  38 C.F.R. § 17.1004(e) (2013).  The additional information must be submitted to the decision maker within 30 days of receipt of the written correspondence or the claim will be considered abandoned.  An exception to this policy may only be made if, within the 30-day time period, the claimant applies in writing for an extension to submit the requested information.  In this instance, the deadline for submission of the information may be extended as reasonably necessary for the requested information to be obtained.  Id.  

In the January 2010 decision, VAMC found that the Veteran's claim had been abandoned apparently because he had failed to submit the records requested within the 30 day time period for response.  See 38 C.F.R. § 17.1004(e) . 

In a July 2010 notice of disagreement, the Veteran stated that he received treatment at the private hospital for post traumatic stress disorder.  He indicated that when he filed the claim for payment and reimbursement with VAMC and sent in his information and the bill, he was not informed that his signature was required.  The Veteran stated that the paper he needed to sign was sent to the wrong address and he found the letter months later, after it was too late to sign.  See also the Veteran's VA Form 9, dated in July 2010.  

In the July 2010 statement of the case, VAMC indicated that in January 2010, the claim for payment and reimbursement was abandoned after 30 days due to no waiver was received.  VAMC indicated that more than 30 days was given to the Veteran to respond and return the required waiver.  The VAMC letter which requested information from the Veteran is not of record.  

The Board finds that the Veteran made a good faith effort to comply with VAMC's request for information in connection with the claim for payment and reimbursement.  In the initial October 2009 claim, the Veteran indicated that he did not have health insurance coverage other than the VA health care and the form indicates that the Veteran's signature was on file.  Further, although VAMC asserts that it had sent a letter to the Veteran requesting information and a signed insurance verification statement from the Veteran, such letter is not of record.  The exact date of the letter in question is not shown by the evidence of record.  

There is competent and credible evidence that the VAMC letter was sent to an incorrect address and the Veteran did not receive the letter until several months after the letter was sent.  The Veteran indicated that he contacted VA when he finally received the VAMC letter.  It is not established that the Veteran did not respond to the VAMC letter within 30 days of receipt of the letter.  

The Board notes that the governing regulation, 38 C.F.R. § 17.1004(e), appears to require that the 30-day deadline be calculated from the date of the Veteran's receipt of the certification-request letter, as opposed to the date of mailing by VAMC.  This distinction is significant in the present case, since the Veteran contends that he did not receive the letter until several months after the date of mailing.  

The Board finds that the Veteran's statements concerning the receipt of the VAMC letter and his efforts to provide VA with the necessary information for his claim for payment and reimbursement are competent and credible.  The Veteran as a lay person is competent to describe an observable or firsthand events.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In weighing credibility, VA may consider consistency with other evidence of record and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran's statements are consistent and are supported by the evidence of record.  The Veteran's claims folder shows that he relocated to another state after he filed for VA benefits and soon after he filed the claim for payment and reimbursement.  In an October 28, 2009 statement, the Veteran reported an address in North Carolina and this statement was received at a Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran's claims folder was permanently transferred to the Winston-Salem RO in December 2009.  Thus, the Veteran's assertions that the VAMC letter was not sent to his correct address are credible.  

The Board believes that the ultimate goal of the provisions of 38 C.F.R. § 17.1004 is to ensure that all necessary evidence is obtained by the VAMC within the appropriate time.  The Board finds that the Veteran made a good-faith prompt effort to comply with VAMC's request for additional information.  Based on the foregoing, the Board finds that the claim for payment and reimbursement of private medical expenses for services the Veteran received at Unity Hospital from September 5 to September 11, 2009 was not abandoned.  The appeal is granted to that extent.    



ORDER

The claim for payment and reimbursement of private medical expenses for services the Veteran received at Unity Hospital from September 5 to September 11, 2009 was not abandoned and the appeal is granted. 


REMAND

The Board notes that VAMC has not addressed the merits of the Veteran's claim for payment and reimbursement of private medical expenses for services the Veteran received at Unity Hospital from September 5 to September 11, 2009 under 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725.  

Generally, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the implementing regulations. 

The Veteran does not have a total disability and it is not clear if the treatment at Unity Hospital in September 2009 was for an adjudicated service-connected disability or a nonservice-connected disability.  See 38 U.S.C.A. § 1728  and 38 C.F.R. §§ 17.120, 17.47(i). 

To be eligible for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under 38 U.S.C.A. § 1725  and the implementing regulations (38 C.F.R. §§ 17.1000-1008), a veteran must satisfy all of the criteria set forth in 38 C.F.R. § 17.1002 including whether emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; the medical treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; a VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson; the veteran is financially liable to the provider of emergency treatment for that treatment; the veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment; and the veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002. 

In the instant case, the record does not contain enough information to make informed determinations regarding several of the outlined criteria, to include whether there was a medical emergency and whether a VA or other facility was feasibly available to provide treatment.  Consequently, a Remand for further development and to obtain such evidence is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  VAMC should ask the Veteran to complete an authorization to allow the VAMC to obtain copies of the complete records of the Veteran's treatment at Unity Hospital from September 5 to September 11, 2009.  When the authorization is received, VAMC should secure the complete records.  The Veteran may be advised that to expedite his claim, he can also attempt to obtain the records himself and submit them to VAMC.  If no records exist other than the ones already received, it should be so annotated for the record. 

2.  VAMC should conduct all appropriate development for the claim to include development of information as to whether any VA or Federal facilities were available to provide treatment to the Veteran from September 5 to September 11, 2009. 



3.  VAMC should then readjudicate the claim under 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  If the benefit sought on appeal is not granted, provide a supplemental statement of the case to the Veteran and his representative, and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


